875 F.2d 865
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles H. LEHMAN, Plaintiff-Appellant, Glenda M. Lehman, Plaintiffv.DEFIANCE PRODUCTION CREDIT ASSOCIATION;  FederalIntermediate Credit Bank of Louisville;  Federal Land Bankof Louisville;  Farm Credit Services, f/k/a Federal LandBank Association of Louisville, Defendants-Appellees.
No. 89-3241.
United States Court of Appeals, Sixth Circuit.
May 30, 1989.

Before MERRITT and BOYCE F. MARTIN, Jr., Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
On March 29, 1989 this Court entered an order directing the plaintiff to show cause why his civil appeal should not be dismissed for failure to file a timely notice of appeal.  The plaintiff has not responded to that order.


2
Compliance with Rule 4(a) is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.   Browder v. Director, Department of Corrections of Illinois, 434 U.S. 257, 264 (1978);  Peake v. First National Bank & Trust Co., 717 F.2d 1016, 1019 (6th Cir.1983).  Since the plaintiff has neither sought nor received an extension of time from the district court, his appeal must be dismissed for lack of jurisdiction.


3
Therefore it is ORDERED that this appeal is dismissed sua sponte.    Rule 9(b)(1), Rules of the Sixth Circuit.